Citation Nr: 1146301	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-34 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for heart disability, including mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served in a reserve component and had service from August 2001 to April 2002 and from February 2003 to May 2004 under Title 10 of the United States Code.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2007, the Veteran presented sworn testimony during a formal RO hearing before a decision review officer.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

In a June 2009 Board action, the claim was remanded for evidentiary development.  In October 2010, the Board again remanded the claim.  The VA Appeals Management Center (AMC) continued the previous denial in a September 2011 supplemental statement of the case (SSOC).  The claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran's heart disabilities are not attributable to his periods of active military service.


CONCLUSION OF LAW

The Veteran does not have a heart disability, including mitral valve prolapse, that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 105, 1110 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a heart disability to include mitral valve prolapse which he contends developed during his military service.

In October 2010, the Board remanded the case in order for the agency of original jurisdiction to obtain a medical opinion and VA treatment records.  The claim was then to be readjudicated.

The record indicates that the outstanding VA treatment records were obtained and associated with the claims folder.  Additionally, a VA medical nexus opinion dated in April 2010 was obtained and associated with the Veteran's claims file.  The Board observes that the date of the VA medical opinion (April 2010) is clearly incorrect as the opinion answers the questions raised in the October 2010 Board remand.  The opinion, however, is adequate in that it complies with the mandates of the remand instructions.  As indicated above, a SSOC was issued in October 2011.  Accordingly, the Board's remand instructions have been satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to arrive at a decision as to the claim on appeal has been accomplished.  Through an October 2005 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claim.

The Board also finds that the October 2005 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims folder includes VA and private treatment records, statements of the Veteran, and service records.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

A VA opinion was obtained in this case.  It reflects that the examiner reviewed the Veteran's past medical history, documented his medical conditions, and provided an opinion that appears to be consistent with the remainder of the evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the April 2010 VA medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In short, the Board has considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the issue has been consistent with said provisions.

II.  Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to establish service connection for a claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran served on active duty from August 2001 to April 2002 and from February 2003 to May 2004.  He was afforded an enlistment examination in February 2000 which did not document any abnormalities of the heart.  The Board recognizes that the "April 2010" VA examiner noted the Veteran's heart disabilities (specifically, mild tricuspid regurgitation, mild aortic regurgitation, and trace pulmonic valvular regurgitation) may be congenital heart valve defects or may be acquired.  However, this finding is inconclusive as to whether the Veteran's heart disabilities are congenital and is therefore insufficient evidence to overcome the presumption of soundness.  See 38 C.F.R. 3.304(b) (2011); see also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1995) (supporting medical evidence is needed to establish the presence of a preexisting condition).

In short, there is no "clear and unmistakable evidence" that any heart disability existed prior to service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner, supra.  The presumption of soundness upon entry has therefore not been rebutted.  See 38 U.S.C.A. § 1111 (West 2002); see also Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991); 38 C.F.R. § 3.304(b) (2011).  

The Veteran asserts that he has a heart disability, including mitral valve prolapse, that was incurred as a result of his military service.  See, e.g., the February 2007 RO hearing transcript.  Nevertheless, after consideration of the evidence of record, the Board concludes that the Veteran's heart disabilities are not attributable to his military service.  Moreover, the greater weight of the medical evidence shows that the Veteran does not have mitral valve prolapse.

A May 2005 VA electrocardiogram (EKG) indicated abnormal results; specifically it "revealed sinus rhythm with frequent premature ventricular complexes."  The Veteran was encouraged to seek further evaluation.  Private treatment records dated in June 2005 documented a diagnosis of mitral valve prolapse (MVP).  Additionally, the Board recognizes that the 'problem list' in the Veteran's VA treatment records shows MVP as an active diagnosis.  See the problem list on VA treatment records dated November 2006.

In contrast, the Veteran was afforded a VA examination in November 2009 at which time the VA examiner determined that the Veteran did not have mitral valve prolapse.  In making this finding, the VA examiner relied upon a February 2008 study that did not demonstrate mitral valve prolapse.  As a result of the conflicting medical evidence, a medical opinion was obtained.  The "April 2010" VA reviewer indicated that the Veteran does not have mitral valve prolapse.  He based this finding on the Veteran's medical history, including the February 2008 echocardiogram as well as a follow-up echocardiogram in January 2010, which confirmed a normal mitral valve.  However, the examiner reported that the Veteran exhibited mild tricuspid regurgitation, mild aortic regurgitation, and trace pulmonic valvular regurgitation.  The examiner further noted that the Veteran's Holter examinations revealed frequent episodes of premature ventricular contractions (PVC's).  Accordingly, a current disability is demonstrated to that extent.

As to in-service disease or injury, the Veteran has contended that he developed a heart disability during his military service.  The Veteran presented testimony that he noticed his "heart getting agitated" due to the extreme stress he experienced while serving in Iraq.  See the February 2007 RO hearing transcript.  He also indicated that "there were times when [he] felt pain the middle of [his] chest and sometimes it was like there was a drip of water running down [his] heart."  See id.

However, the Veteran's service treatment records are absent any indication of in-service cardiovascular symptoms.  In fact, an April 2004 service separation examination did not document any heart abnormalities.  The Board notes that in the April 2004 service separation report, the Veteran specifically indicated that he had not experienced 'heart trouble or murmur' or 'pain or pressure in the chest.'  The April 2004 service separation examiner also did not document any heart trouble upon physical examination.

With respect to the one-year presumptive period found in 38 C.F.R. § 3.309(a), the Board notes that the Veteran has not alleged that he sought or received treatment for any heart complaints immediately following service or within one year of separation.  Rather, by the Veteran's own statement he did not realize that he had any heart abnormality until the May 2005 abnormal EKG, which he received in connection with an examination conducted for a different service connection claim.  See the February 2007 RO hearing transcript.  He subsequently sought treatment as directed by the May 2005 VA examiner and was diagnosed with heart irregularities.  See the private treatment records dated June 2005 and August 2006; see also the VA treatment records dated July 2005.  Accordingly, in-service disease is not demonstrated and the presumptive period set forth in 38 C.F.R. § 3.309(a) does not provide a basis for an award of service connection.

It should be pointed out that the VA examiner considered the entire record including the Veteran's self-report of in-service symptoms and extreme stress in rendering his opinion concerning medical nexus.  Critically, however, the VA examiner found that the Veteran's heart disabilities (mild tricuspid regurgitation, mild aortic regurgitation, and trace pulmonic valvular regurgitation) "are not caused by or a result of any injury or disease incurred in service."  The examiner explained that "[t]hose condition[s] are caused by the heart valves that do not close completely, causing blood to leak backwards."  He further opined that while the conditions can be acquired due to factors such as "[r]heumatic fever, endocarditis, wear and tear with age, [or] heart attack;" there was "[n]o evidence that [the Veteran] had one of [these] conditions before, while and after active duty service."  Additionally, the April 2010 VA examiner clarified that the PVCs "are benign in nature and are not related to symptoms or limitations in the patient's functional status."

This VA medical opinion appears to have been based on a review of the record, including the Veteran's comprehensive treatment records, and a thoughtful analysis of the Veteran's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board therefore finds the VA opinion to be probative medical nexus evidence.

The Veteran has not submitted a medical opinion to contradict the findings of the VA examiner.  The only evidence in support of the Veteran's claim is his lay statements.  In Buchanan v. Nicholson, 415 F.3d 1331, 1337 (Fed. Cir. 2008), the Federal Circuit held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Indeed, "'competent lay evidence can be sufficient in and of itself'" to support a finding of service connection.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (quoting Buchanan, 451 F.3d at 1355).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Id. at 1377.  Nevertheless, even where competent lay testimony is offered, it is ultimately the Board's responsibility to evaluate the probative value of all evidence of record, lay or otherwise.  See Caluza, 7 Vet. App. at 506 (holding that the Board "must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence").  The Board is entitled to "weigh the absence of contemporaneous medical evidence against the lay evidence of record."  Buchanan, 451 F.3d at 1337.

In this case, there is no evidence of a chronic disease in service and there is no evidence of a chronicity of symptoms in service.  The Veteran is not competent to indicate that any symptoms that he may have experienced during service are indicative of a chronic disability and the VA examiner of April 2010 provided a considered opinion wherein he concluded that the Veteran's heart disabilities were not related to military service to include the extreme in-service stress reported by the Veteran.

Unlike the facts in Barr v Nicholson, 21 Vet. App. 303 (2007), where the veteran was said to be competent to identify a disability of varicose veins, or in Jandreau a dislocated shoulder, this Veteran's disorder does not lend itself to self diagnosis.  For the same reason, the Federal Circuit's opinion in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) is unavailing in this case.  The claim requires competent medical evidence to link the current disorder, a disorder first shown after service, to the Veteran's period of active military service.  The only medical evidence of record to address that issue is against such a finding.  Moreover, although the Veteran has indicated that he experienced chest pain and heart agitation during his military service, this is in direct contradiction to the April 2004 service separation examination.  Therefore, the Board does not find him credible in this respect.  (Even if his report was credible, the VA examiner specifically considered it and did not find it to be sufficient to establish a basis for a positive nexus opinion.)

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In summary, for the reasons expressed above, especially the uncontradicted medical opinion evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for heart disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for heart disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


